DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 8/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (EP 3561861) in view of JPWO2008129925.
With respect to Claim 1, Hayashi et al  discloses a film forming apparatus (Figure 1), the film forming apparatus comprising: a process chamber (Figure 1, 10) in which the substrate (paragraph 28) is accommodated; a gas supply configured to supply a gas (Figure 1, Z1, Z2 and L3 and corresponding text; especially paragraph 30) into the processing chamber the processing chamber; and a concentration distribution controller (Figure 7, 42 and 43) configured to control a gas flow within the processing chamber such that a concentration of a mixed gas  has a predetermined distribution, wherein the substrate includes a first region and a second region (paragraph 60-62, concentration variations are disclosed), and the film forming apparatus is configured such that the concentration of the mixed gas in a region corresponding the first region is higher than the concentration of the mixed gas in a region corresponding to the second region (areas directly under h1 in showerhead would have higher concentration), wherein the film forming apparatus further comprises a temperature distribution controller (Figure 7, 44-45 and corresponding text; especially paragraphs 70-78) configured to control a temperature distribution of the substrate. See Figures 1, 3-4 and 6-7 and corresponding text; especially paragraphs 28-34, 42-48and 68-78.
Hayashi et al differs from the Claim at hand  in that Hayashi et al does not disclose  “for forming an organic film of a polymer on a substrate by deposition polymerization”, using “a gas containing a first monomer and a gas containing a second monomer”; and “such that a temperature of the first region is higher than a temperature of the second region”.
JPWO2008129925 also pertains to film forming apparatus in the semiconductor art  and is  relied upon to disclose a vapor deposition apparatus for forming an organic film of a polymer on a substrate by deposition polymerization, which uses a gas containing a first monomer and a gas containing a second monomer. See the Abstract, and pages 4-5 of the Specification.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the gas monomers of JPWO2008129925, in the apparatus of Hayashi et al, for its known benefit in the art of forming a polymer layer on a wafer. The use of known reactants, gas monomers, for their known benefit, forming a polymer layer, would have been prima facie obvious to one of ordinary skill in the art. 
Moreover, with respect to the limitation “such that a temperature of the first region is higher than a temperature of the second region”, normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. See In re Aller, 105 USPQ 233 (CCPA 1955). In the present case, it would be obvious for one of ordinary skill in the art to raise the temperature in areas of higher concentration, to speed up the rate of reaction, and arrive at the presently claimed limitations.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art known to the Examiner is listed in the attached PTO 892 form. None of the cited references or combinations thereof anticipate or make obvious inter alia “wherein the concentration distribution controller includes: a plurality of first supply ports arranged along a peripheral edge of the substrate and configured to supply the gas containing the first monomer and the gas containing the second monomer to outside of a region of the substrate within the processing chamber; and a lifter configured to control a distance between the substrate placed on a stage provided in the processing chamber and a ceiling plate in the processing chamber, wherein the concentration distribution controller is configured to control a conductance between the ceiling plate and the substrate on the stage with respect to a conductance of a space outside of the region of the substrate by using the lifter to control a flow of the mixed gas within the processing chamber such that the concentration of the mixed gas on the substrate has the predetermined distribution”, as required by Claim 2, and dependent Claims thereof Claims 3-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
November 3, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812